Roache, J.
Warner was convicted with one Gilpin for an affray. The prosecutor entered a nolle prosequi as to Gilpin. The indictment charged that Warner and Gilpin, “in Washington township, in said county of Morgan, with force and arms, being then and there unlawfully assembled and gathered together in a warlike manner, then and there at a public place in said township in said county, did then and there unlawfully, by agreement, fight and make an affray with each other,” &c.
On motion of Warner, the indictment was quashed, on the ground that the particular place, as the town or farm where the affray took place, was not specified.
This was unnecessary. It was sufficient to allege the off ence to have been committed in the county of Morgan, without specifying the township. Morris v. The State, 1 Blackf. 37.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.